Citation Nr: 9927886	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  97-33 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont



THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for hypertension.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for diabetes mellitus.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from April 1942 to November 
1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision of the White River 
Junction, Vermont Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied a rating in excess of 10 
percent for the veteran's PTSD, and found that new and 
material evidence had not been submitted to reopen the claims 
of service connection for hypertension and diabetes.  By 
rating action in September 1998 the RO assigned a 50 percent 
rating for the veteran's PTSD.  The veteran has continued his 
appeal.

The Board also notes that in the May 1999 Statement of 
Accredited Representation in Appealed Case, the veteran's 
representative claimed several issues had not been addressed 
that were part of the original claim, and that it was "clear 
and unmistakable error".  Specifically, the representative 
cited the claim pertaining to a left great toe disability and 
a claim pertaining to scars.  As these matters have not been 
addressed by the RO, they are referred to the RO for 
appropriate action.




FINDINGS OF FACT

1.  The veteran's PTSD is currently productive of no more 
than occupational or social impairment with reduced 
reliability and productivity due to such symptoms as:  
Flattened affect; impairment of short- and long-term memory 
(e.g., retention of only highly learned materials, forgetting 
to complete tasks); disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work or 
social relationships.

2.  By June 1992 rating decision, the RO denied service 
connection for hypertension, finding that there was no 
evidence that such disability was incurred in or aggravated 
by service; the veteran did not appeal that decision and it 
became final. 

3.  Additional evidence submitted since the June 1992 rating 
decision includes evidence which is more than merely 
cumulative, and is probative of the issue of service 
connection for hypertension.

4.  By June 1992 rating decision, the RO denied service 
connection for diabetes mellitus, finding that there was no 
evidence that such disability was incurred in or aggravated 
by service; the veteran did not appeal that decision and it 
became final. 

5.  Additional evidence submitted since the June 1992 rating 
decision includes evidence which is more than merely 
cumulative, and is probative of the issue of service 
connection for diabetes mellitus.

6.  The claims for service connection for hypertension and 
diabetes mellitus are accompanied by objective evidence in 
support thereof; the claims are plausible.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for the 
veteran's service-connected PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.130, Code 9411 (1998).

2.  New and material evidence has been submitted since the 
June 1992 RO decision to reopen the claim for entitlement to 
service connection for hypertension.  38 U.S.C.A. §§ 5108, 
7105 (West 1991 & Supp. 1999); 38 C.F.R. § 3.156(a) (1998).

3.  The claim for service connection for hypertension is well 
grounded.  38 U.S.C.A. § 5107.  

4.  New and material evidence has been submitted since the 
June 1992 RO decision to reopen the claim for entitlement to 
service connection for diabetes mellitus.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. § 3.156(a) 
(1998).

5.  The claim for service connection for diabetes mellitus is 
well grounded.  38 U.S.C.A. § 5107.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to an increased rating for PTSD

Factual Background

The veteran's service records show he served as a navigator 
during World War II and flew several combat missions over 
enemy-occupied Europe.  On January 30, 1994 he was shot down 
over Germany and was held as a prisoner of war (POW) by the 
Germans for 16 months.  He received the Purple Heart Award 
and a European Theater ribbon with one star.  

By rating action in June 1992 the RO granted service 
connection and a 10 percent rating for the veteran's PTSD. 

In February 1997 the veteran filed a claim for an increased 
rating for his PTSD.

On VA examination in March 1997 the veteran reported that 
there had been little change in his life circumstances or his 
symptomatology since his last VA examination in 1992.  He 
worked 2 1/2 days a week at Southern Vermont Women's Health 
Center as an obstetrician/gynecologist.  He had been married 
to his wife for 12 years.  He reported that there were some 
marital problems because of their "commuter marriage".  He 
indicated that his wife lived and worked in Rhode Island, and 
that they saw each other every weekend and on vacations.  He 
reported that during the week, in addition to his work, he 
spent time stacking wood in the winter and working outdoors 
and in his gardens during the summer.  He reported having 
nightmares of being in the POW camp and in combat.  He 
claimed that he was talking about it more with people, and 
that people had been asking him about it, but he still did 
not like to talk about it.  He had tried all his life to not 
talk about what happened to him during the war.  He was proud 
of what he did, but did not wear it on his sleeve.  He 
reported that he had an explosive temper which would get him 
into trouble, and he had been reported to the medical board.  
Three years prior, he made a comment to some picketers 
outside his office, somebody filed a complaint, and he had to 
go explain himself.  He had problems with making male 
friends, and only had a few.  He indicated that one of his 
friends had died a couple of weeks ago and another was dying 
of lung cancer.  He was sad about it a lot, and it had always 
been hard for him to be close to people.  

On VA examination in March 1997, objective examination showed 
that the veteran was alert and oriented to person, place, and 
time.  He reported his mood to be sad and his affect was 
varied, but restricted.  His behavior was noted to be 
appropriate, and he denied auditory and visual 
hallucinations.  There was no evidence of paranoia or 
delusions, and he denied suicidal ideations or thoughts of 
death, and denied homicidal ideations.  He was cognitively 
intact.  He met the criteria for PTSD by virtue of his 
experience in a WWII POW camp.  He reported recurrent, 
intrusive, and distressing recollections of the event, as 
well as recurrent nightmares.  He attempted to avoid 
thoughts, feelings and activities associated with the trauma.  
He wanted to share WWII history with his son and grandson, 
but avoided any anniversary activities which had happened 
over the last several years because it aroused unpleasant 
feelings.  He reported having psychogenic amnesia and could 
not remember his time in solitary confinement in the POW 
camp, despite having records showing he had been placed 
there.  He reported a long history of feeling detached from 
others, and described a restricted range of affect.  He 
reported having difficulty staying asleep and continual 
trouble with irritability and outbursts of anger.  The 
assessment was the veteran had a long history of PTSD and 
continued to meet the criteria for a diagnosis.  The examiner 
noted that the prime impact of the PTSD on the veteran's life 
had been in terms of relationships, both because of his 
irritability and his feelings of estrangement from others.  
The Axis I diagnosis was PTSD, the Axis IV diagnosis was 
moderate, marital difficulties, and the Global Assessment of 
Functioning (GAF) was 60, representing moderate symptoms, 
including chronic difficulty falling asleep, chronic 
outbursts of anger, as well as multiple avoidant symptoms.  

By rating action in May 1997 the RO denied a rating in excess 
of 10 percent for PTSD.  

In April 1998 the veteran testified at a hearing at the RO 
that he was a POW for 16 months during World War II and was 
held by the Germans.  He was Jewish and reported that his 
experience as a POW was much like any other prisoner, until 
the Battle of the Bulge when the Germans announced that he 
was to be moved.  It was a frightening experience because he 
was woke up in the night and was told this screaming, but was 
not told where or under what conditions he was to be moved.  
He reported that the Germans created "ghetto barracks" in 
another part of the camp 

where the Jewish and black prisoners were placed.  It was a 
frightening experience because he never knew if action would 
be taken against them because of their religious affiliation.  
His POW experiences recurred in his dreams, or he would dream 
that he was flying, was shot down, and was parachuting.  He 
tried to be active in his life, and thought that if he was 
not as active as he had been, his PTSD would have caused more 
problems.  He prided himself on his agility of his mind.  He 
had a very successful obstetrical and gynecological practice 
for many years.  He indicated that it was a demanding 
profession; he enjoyed dealing with the healthy population 
and did not like taking care of very sick people.  During his 
training he found that he could not deal psychologically with 
people he could not help and felt depressed.  

In April 1998 he further testified that he was unemployed at 
that time and did not do any volunteer work.  He had worked, 
up until July 1997, as the medical director for Southern 
Vermont Women's Center.  He was married and lived with his 
wife in Rhode Island.  He described his day as involving 
getting up, making breakfast, doing the dishes, reading the 
paper, maybe going to the library, and trying to help his 
wife's son who had been embarking on a new business venture.  
He tried to keep himself busy.  He had a good relationship 
with his wife, but his stepson was a problem.  Although his 
stepson did not live with them, he caused them stress.  He 
testified that he did not get angry and blow-up at the 
stepson, but did vent his anger and frustration at his wife.  
He indicated that it could be an explosive type anger or 
almost a rage, and that he could even have it with strangers, 
patients, or staff.  He reported that he had eight to twelve 
friends in Rhode Island and was pretty close with them.  He 
mostly got along with his neighbors except for one.  He 
sometimes had to isolate himself and would go into a dark 
room and sleep.  He did not belong to any clubs or social 
groups, but did belong to the American Legion.  He testified 
that he was not a "joiner", and never belonged to the AMA.  
He liked to stand on the periphery and observe people, but he 
did not join in.  He testified that he was more forgetful 
than he was before, and his mind was not as sharp as before.  


Analysis

The veteran's claim for an increased rating for PTSD is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the Board finds that the veteran has presented a claim 
which is plausible.  The Board is also satisfied that all 
relevant evidence has been properly developed and that no 
further assistance is required to comply with the duty to 
assist under 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report and enable VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7.  

Under the rating criteria for PTSD, a 50 percent rating is to 
be assigned for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(1998).

Additionally, under the rating criteria for PTSD, a 100 
percent rating is warranted where there is total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (1998).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions and the veteran's capacity 
for adjustment during periods of remission.  The rating 
agency shall assign an evaluation based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency shall consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126. 

The veteran contends that his PTSD is more disabling than 
currently evaluated.  The evidence of record consists of the 
VA examination in March 1997 and the veteran's testimony in 
April 1998.  This evidence essentially shows that the veteran 
has some persistent PTSD symptoms.  He has reported recurrent 
nightmares and recollections of his WW II experiences as POW.  
Additionally, in 1997 he reported that he had an explosive 
temper which would get him into trouble.  He had problems 
with making male friends, and only had a few, and it had 
always been hard for him to be close to people.  He reported 
his mood to be sad and his affect was varied, but restricted.  
He attempted to avoid thoughts, feelings and activities 
associated with his WWII trauma.  He reported a long history 
of feeling detached from others, and described a restricted 
range of affect.  He had difficulty sleeping and continual 
trouble with irritability and outbursts of anger.  On VA 
examination n 1997 the examiner noted that the prime impact 
of the PTSD on the veteran's life had been in terms of 
relationships, both because of his irritability and his 
feelings of estrangement from others.  His GAF score was 
noted to be 60, representing moderate symptoms.  Applying the 
rating criteria, the Board finds that there is no persuasive 
evidence showing that the veteran's psychiatric disorder 
produces more impairment than that contemplated in the rating 
criteria associated with a 50 percent rating. 

On VA examination in 1997 the veteran reported that he worked 
21/2 days a week at a women's health venter as an 
obstetrician/gynecologist.  He had been married to his wife 
for 12 years.  He reported some marital problems because of 
their "commuter marriage"; his wife lived and worked in 
Rhode Island and they saw each other every weekend and on 
vacations.  In 1998 he testified he tried to be active in his 
life, and thought that if he was not as active as he had 
been, his PTSD would have caused more problems.  He prided 
himself on his agility of his mind.  He had a very successful 
obstetrical and gynecological practice for many years, and 
indicated that it was a demanding profession.  Although he 
testified that he was unemployed, he did not attribute this 
to his PTSD.  Additionally, he indicated that he was, at that 
time, living with his wife in Rhode Island, and had a good 
relationship with her.  He reported that he had eight to 
twelve friends in Rhode Island and was pretty close with 
them.  He mostly got along with his neighbors except for one.  
Accordingly, there is no evidence showing occupational and 
social impairment due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  The Board also finds that the veteran's PTSD 
does not approximate the criteria required for a 70 percent 
rating. 

In conclusion, the Board finds that the weight of the 
evidence establishes that the veteran's service-connected 
PTSD is no more than 50 percent disabling under the rating 
criteria for psychiatric disorders.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine does not apply, and the claim for an increased 
rating must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).

New and material evidence to reopen claims of 
service connection for hypertension and diabetes mellitus

By rating action dated in June 1992, the RO denied the claims 
for service connection for hypertension and diabetes 
mellitus, essentially finding that there was no evidence of a 
current disability.  That determination is final and is not 
subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7105.  

The evidence which was of record when the RO considered the 
claim in June 1992 included service medical records which 
showed no treatment for or findings of hypertension or 
diabetes.  On VA examination in December 1947 there were no 
complaints of or findings of hypertension or diabetes.  

On VA examination in April 1992 it was noted that the veteran 
had diabetes which was controlled by his diet, and had 
hypertension which was controlled by medication.  On a VA 
prisoner of war examination it was noted that the veteran had 
hypertension, well controlled.  On VA examination in May 1992 
it was noted that the veteran had hypertension, which was 
well controlled, and the examiner opined that the veteran's 
hypertension was not related to his POW experience.  

By rating decision in June 1992, the RO denied service 
connection for hypertension and diabetes mellitus.  The RO 
found that the evidence did not show that either claimed 
disability was incurred in or aggravated by service.  The RO 
also noted that there was no evidence showing that either 
disability was manifested to a compensable degree within the 
first post-service year, nor was either disability specific 
to prisoners of war.  As noted above, that determination is 
final and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105.  In order to reopen such a claim, 
the veteran must present new and material evidence with 
respect to the claims which have been disallowed.  
38 U.S.C.A. § 5108.  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

The additional evidence submitted since the June 1992 RO 
decision consists of several statements from the veteran's 
private physicians, a VA examination dated in March 1997, as 
well as the veteran's contentions and testimony.

In a statement dated in February 1997, the veteran indicated 
that he wanted to reopen claims for service connection for 
hypertension and diabetes mellitus, as being based on his 
experiences as a POW for 18 months.  

On VA examination in March 1997, the diagnoses included 
hypertension and type II diabetes mellitus.  

In his substantive appeal (VA Form 9) dated in November 1997, 
the veteran requested that hypertension and diabetes be 
considered as an "adjunct disability" to his service-
connected PTSD.

Received in December 1997 was a letter from Philip R. Lapp, 
M.D.  In the letter, Dr. Lapp indicated that the veteran was 
a patient from October 1996 to April 1997 for management of 
type 2 diabetes.  It was noted that the veteran had 
hypertension, which was reasonably well-controlled on Vasotec 
therapy, and diabetes mellitus, which was well-controlled 
with diet, exercise, and Glucophage therapy.  Dr. Lapp 
reported that they never discussed the veteran's PTSD while 
the veteran was under his care.  Dr. Lapp opined that 
psychological stress of any type would tend to worsen blood 
sugar control and blood pressure control.  Dr. Lapp indicated 
that he was not in a position to sate whether the veteran had 
PTSD or not, nor was he qualified to determine how much of a 
factor it might be in the veteran, in terms of affecting his 
diabetes and hypertension. 

In April 1998 the veteran testified that he had hypertension 
for 25 years and diabetes for 20 years.  He reported that his 
hypertension had been held in check with medication, and that 
the medication he took was supposed to help the diabetes as 
well.  He testified that he did not take insulin, and that 
his diabetes was controlled by diet and medication.  

Received at the hearing was a letter from Jerome S. 
Berkowitz, M.D. dated in April 1998.  Dr. Berkowitz indicated 
that the veteran had been under his care for cataracts and 
had undergone cataract surgery, and noted that the presence 
of diabetes mellitus did increase the frequency and severity 
of cataracts.  

In its October 1998 determination that new and material 
evidence had not been submitted to reopen the veteran's 
claims of entitlement to service connection for hypertension 
and diabetes mellitus, the RO applied the standard set forth 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  This test 
required that, in order to reopen a previously denied claim, 
"there must be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  Colvin at 174.  
The Board notes that in a recent case, the United States 
Court of Appeals for the Federal Circuit determined that in 
imposing the requirement that there be a reasonable 
possibility of a changed outcome, the U.S. Court of Appeals 
for Veterans Claims (Court) in the Colvin case impermissibly 
ignored the definition of material evidence adopted by VA.  
Thus, that part of the Colvin test was overruled.  Hodge v. 
West, 155 F.3d. 1356 (Fed. Cir. 1998).  In view of the Hodge 
decision, the veteran's application to reopen the previously 
denied claim for service connection must be analyzed under 
the definition of new and material evidence provided at 38 
C.F.R. § 3.156(a), rather than the standard set forth in 
Colvin.  The Hodge decision provides for a reopening standard 
which calls for judgments as to whether the new evidence (1) 
bears directly or substantially on the specific matter, and 
(2) is so significant that it must be considered to fairly 
decide the merits of the claim.  Hodge, supra.  

Subsequent to Hodge, the Court issued two additional 
decisions bearing on the issue of reopening claims for 
veterans' benefits:  Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc) and Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).  In these cases, the Court stated that there is now a 
three step test to apply when a veteran seeks to reopen a 
final decision based on new and material evidence.  Elkins at 
218-219; Winters at 206.  Under Elkins, VA must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, VA must determine 
whether based upon all the evidence of record in support of 
the claim, presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, 
if the claim is well grounded, the decisionmakers may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(a) 
has been fulfilled.  

In reviewing the evidence of record, the Board finds that 
additional evidence submitted since the June 1992 RO decision 
is new and material.  Specifically, in the November 1997 
letter, Dr. Lapp opined that psychological stress of any type 
would tend to worsen blood sugar control and blood pressure 
control.  The Board finds that the additional evidence is not 
only new, as it has not been previously considered by the RO, 
but also material as it is relevant to and probative of the 
underlying issues of whether the veteran has hypertension and 
diabetes that is related to service.  The Board notes that 
this evidence tends to show that the veteran's hypertension 
and diabetes may be related to his service-connected PTSD.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

The Board also notes that the additional evidence meets the 
more flexible standard set forth in 38 C.F.R. § 3.156(a) and 
Hodge, and finds that the November 1997 letter from Dr. Lapp 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Accordingly, the 
claim is reopened.  

According to Elkins, the Board must now determine whether 
based upon all the evidence of record in support of the 
claim, presuming its credibility, the claims as reopened are 
well grounded pursuant to 38 U.S.C.A. § 5107(a).  In order 
for a claim for service connection to be well grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the veteran.  King v. Brown, 5 
Vet. App. 19 (1993).  

Taking into consideration all of the evidence of record, the 
Board finds that the veteran's claims for service connection 
for hypertension and diabetes are well grounded.  There is 
evidence showing that he currently has hypertension and 
diabetes, and that there may be a relationship between his 
service-connected PTSD and his hypertension and diabetes.  
Hence, the Board finds the veteran's claims for service 
connection for hypertension and diabetes to be well-grounded. 


ORDER

Entitlement to a rating in excess of 50 percent for the 
veteran's PTSD is denied.

The claims for entitlement to service connection for 
hypertension and diabetes mellitus are reopened and the 
claims are found to be well grounded; to this extent the 
appeals are granted.


REMAND

After a determination of well-groundedness has been made, the 
third step in the Elkins case requires that the Board 
evaluate the merits of the claims, but only after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  The VA has a duty to assist the veteran in the 
development of facts pertaining to his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.103(a) 
(1998).  The Court has held that the duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claim includes obtaining medical 
records to which he has referred and obtaining adequate VA 
examinations.  The Court also stated that the Board must make 
a determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

As was noted above, the evidence on which the claim was 
reopened consists of a November 1997 letter in which Dr. Lapp 
opined that psychological stress of any type would tend to 
worsen blood sugar control and blood pressure control.  The 
Board notes that while Dr. Lapp has provided his analysis and 
opinion, the rationale for the opinion is not given.  
Moreover, there are no clinical records from Dr. Lapp in the 
claims folder.  

The veteran essentially contends that service connection is 
warranted for hypertension and diabetes as secondary to the 
service-connected PTSD.  The law provides that disability 
which is proximately due to or the result of a service-
connected disability shall be service-connected.  38 C.F.R. § 
3.310.  Service connection may also be established on a 
secondary basis when it is shown that the veteran's service-
connected disability aggravates a non-service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 449 (1995).  
The Board notes that Dr. Lapp has indicated that he was not 
qualified to determine how much of a factor psychological 
stress might be in terms of affecting the veteran's diabetes 
and hypertension.  Also, there is no medical opinion that 
specifically addresses the issue as to whether any service-
connected disorder "aggravated" any low back disability.  
The Board therefore finds that VA examinations and opinions 
by appropriate specialists are necessary.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers (VA and private) 
from which he has received treatment for 
hypertension or diabetes since service.  
After receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and request 
copies of all records of treatment, which 
have not already been obtained, and 
associate them with the claims folder.  
This should specifically include complete 
treatment records from Dr. Lapp.

2.  Thereafter, the veteran should be 
afforded appropriate VA examinations in 
order to ascertain the nature and 
etiology of his hypertension and his 
diabetes.  The claims folder must be 
reviewed by the examiner(s) prior to 
conducting the examination so that 
pertinent aspects of the veteran's 
military and medical record may be 
reviewed.  All indicated special tests 
and studies should be conducted.  After 
review of the record and examination of 
the veteran, the examiner(s) should 
express opinions relative to the 
following questions: (a) is it at least 
as likely as not that the service-
connected PTSD is the cause of the 
hypertension or diabetes; and (b) is it 
at least as likely as not that the 
service-connected PTSD aggravated either 
the veteran's hypertension or his 
diabetes mellitus.  The examiner(s) 
should explain the rationale for any 
opinions expressed.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed.  
Thereafter, the RO should readjudicate 
the veteran's claims for service 
connection for hypertension and diabetes 
on a de novo basis.  If action taken 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case and a 
reasonable period for response thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals







